In an action to recover dividends on preferred stock, defendant
appeals from an order of the Supreme Court, Westchester County, dated October 18, 1971, which granted plaintiff’s motion for summary judgment and denied defendant’s cross motion for similar relief. Order modified by striking out the third and fifth decretal paragraphs thereof, which fixed the amount of dividends and interest thereon awarded to plaintiff, and case remanded to the Special Term for redetermination of the amount of plaintiff’s award not inconsistent with the views herein set forth. As so modified, order affirmed, with $10 costs and disbursements to respondent. In our opinion, that part of plaintiff’s claim which is for dividends declared prior to May 3, 1965, is barred by the Statute of Limitations (CPLR 213, subd. 2). We do not agree with either of plaintiff’s contentions that the provision for cumulation of dividends extended the statutory period in which to commence the action or that computation of the limitation period commenced with actual discovery of facts pursuant to CPLR 203 (subd. [b]). Munder, Acting P. J., Martuscello, Latham, Gulotta and Christ, JJ., concur.